DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (e.g. as disclosed in paragraphs 11-15.  See MPEP § 608.02(g).  
The drawings are further objected to because they contain black and white photographs (Figs. 2-5, 7-10), which the examiner submits are not the only practicable medium for illustrating the claimed invention. Referring to 37 C.F.R. 1.84(b)(1):
Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyce et al. (U.S. Patent 6,123,731).
Claim 1: Boyce discloses a method of manufacturing an intervertebral implant (e.g. column 6, lines 4-14, column 8, lines 11-13, and Fig. 4) comprising: forming the implant with at least one dimension that is greater than a desired dimension (e.g. a blank 20 as shown in Fig. 2), the implant comprising a superior bone facing surface, an inferior bone facing surface, a distal side, a proximal side, and lateral sides (a six-sided rectangular prism as in Fig. 2); coating at least the superior bone facing surface and the inferior bone facing surface with an osteophilic material (the uppermost and/or topmost layers 21 are made of bone-derived allographic sheets as shown in Fig. 1 and column 4, lines 2-4, and may be broadly considered as coatings since they cover the remainder of the blank); and machining one or more of the distal side, proximal side and lateral sides to the desired dimensions after coating (the blank is generally machined to size and shape from the blank - column 5, lines 31-38; column 7, line 67 - column 8, line 13); wherein edges of the coating on the superior bone facing surface and the inferior bone facing surface are machined to be flush with the distal side, proximal side and/or lateral sides (a blank shaped as shown in Fig. 4 cut or machined from a blank as shown in Fig. 2 would effectively flush the top and bottom layers to the interior layers by virtue of cutting a common curvature into their edges).

Claim 2: Boyce discloses a method of manufacturing an orthopedic implant (e.g. column 6, lines 4-14, column 8, lines 11-13, and Fig. 4) comprising: forming a part with at least one dimension that is greater than a desired dimension (e.g. a blank 20 as shown in Fig. 2); coating at least a portion of the part with an osteophilic material (the uppermost and/or topmost layers 21 are made of bone-derived allographic sheets as shown in Fig. 1 and column 4, lines 2-4, and may be broadly considered as coatings since they cover the remainder of the blank); and machining the part to the desired dimension after coating (the blank is generally machined to size and shape from the blank - column 5, lines 31-38; column 7, line 67 - column 8, line 13).
Alternatively, with regard to the coating step, Boyce discloses coating at least a portion of the part (cavities thereof) with an osteophilic material in the form of various “substances which promote or accelerate new bone growth or bone healing due, e.g., to some osteogenic, osteoconductive and/or osteoconductive effect” at any stage of assembly (column 4, line 51 - column 5, line 30). The forming and machining steps are otherwise the same as cited above.
Claims 3-4: Machining the part to the desired dimension comprises machining portions of the coating, and specifically wherein the coating is machined to be flush with a side of the part (in the case where the coating consists of the upper and lower layers, a blank shaped as shown in Fig. 4 cut or machined from a blank as shown in Fig. 2 would effectively flush the top and bottom layers to the interior layers by virtue of cutting a common curvature into their edges)
Claim 5: The part is machined to the desired dimension by one or more of milling, drilling, laser cutting, electrical discharge machining, sanding, and filing (cut, lathed, drilled, and/or otherwise machined as cited above).
Claim 6: The osteophilic material is one of the group consisting of titanium, titanium alloy, cobalt-chrome, stainless steel, hydroxylapatite, and allograft (e.g. allograft as cited above).
Claim 9: The part is formed by one or more of 3-D printing, molding, machining, casting, and extruding (e.g. machining as cited above).
Claim 10: The part is not masked before the coating step (no masking is disclosed and is thus presumed absent from the method).
Claim 11: Machining the part comprises machining a tool engagement side of the implant (the examiner notes that “tool engagement side” is not particularly limiting as it does not necessarily limit the structure of the implant as any side could be engaged by a tool of some kind).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce.
Boyce further discloses assembling the part with a second part  (e.g. addition of mechanical fasteners such as pins, screws, dowels, etc. - column 5, lines 54-57). It is unclear whether this occurs after machining or before machining. However, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In this case, one would not have expected any substantial difference based on order f assembly with respect to machining as the end result would have been a machined and assembly regardless. Please note that in the instant application, paragraphs 8 and 43, Applicant has not disclosed any criticality for the claimed limitations. 

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (U.S. PGPub 2019/0240039) in view of Boyce.
Claim 12: Walker teaches a method of manufacturing an orthopedic implant (a multi-part expandable intervertebral implant - abstract) generally comprising making a first part (e.g. 4), making a second part (e.g. 6), and assembling together the first part and the second part (e.g. paragraphs 36 and 41). While the implant is not limited to material (including bone - paragraph 49) or manufacturing technique (including machining from a blank - paragraph 50), Walker does not disclose forming the parts as claimed.
However, Boyce discloses a method of manufacturing an orthopedic implant (e.g. column 6, lines 4-14, column 8, lines 11-13, and Fig. 4) comprising: forming a first part with at least one dimension that is greater than a desired dimension (e.g. a blank 20 as shown in Fig. 2); coating at least a portion of the first part with an osteophilic material (the uppermost and/or topmost layers 21 are made of bone-derived allographic sheets as shown in Fig. 1 and column 4, lines 2-4, and may be broadly considered as coatings since they cover the remainder of the blank); and machining the first part to the desired dimension after coating (the blank is generally machined to size and shape from the blank - column 5, lines 31-38; column 7, line 67 - column 8, line 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the implant parts of Walker as taught by Boyce since the Boyce implant exhibits good mechanical strength, is biocompatible and, in a preferred embodiment, through its bone healing activity and ability to contain bone-growth inducing substances, can promote and/or accelerate new bone growth (column 2, lines 3-6).
Claim 13: The orthopedic implant of Walker is an expandable intervertebral device as cited above.
Claim 14: Referring to Walker, the first part is a top plate (4) that is coated on a superior bone facing side and the second part is a bottom plate (6) that is coated on an inferior bone facing side (the outer bone layers of Boyce would face the top and bottom sides, respectively).
Claim 15: Machining the first part or second part to the desired dimension as taught by Boyce would likely comprise machining portions of the coating since cutting or machined from a blank as shown in Fig. 2 would effectively flush the top and bottom layers to the interior layers by virtue of cutting a common profile into their edges. Thus, cutting the coating would have been an obvious matter depending on the final shape versus the initial blank shape.
Claim 16: Following from the above, machined the coating to be flush with a side of the first part or second part would naturally occur depending on the final desired shape, as cutting through all layers in forming a profile would effectively make their edges flush).
Claim 17: The first part and the second part are machined to the desired dimension by one or more of milling, drilling, laser cutting, electrical discharge machining, sanding, and filing (cut, lathed, drilled, and/or otherwise machined as cited above for Boyce).
Claim 18: The osteophilic material is one of the group consisting of titanium, titanium alloy, cobalt-chrome, stainless steel, hydroxylapatite, and allograft (e.g. allograft as cited above for Boyce).
Claim 19: The first part and the second part are formed by one or more of 3-D printing, molding, machining, casting, and extruding (e.g. machining as cited above).
Claim 20: The first part and the second part are not masked before the coating step (no masking is disclosed and is thus presumed absent from the method).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rivard (U.S. PGPub 2010/0209666) also discloses a method of manufacturing an orthopedic implant (paragraph 15) comprising: forming a part with at least one dimension that is greater than a desired dimension (e.g. a sintered porous construct); coating at least a portion of the part with an osteophilic material (paragraphs 24, 29); and machining the part to the desired dimension after coating (paragraph 40, 42). The part may be made through molding and/or machining (e.g. paragraph 51). The coating may comprise any biocompatible metal, including titanium, a titanium alloy, a cobalt-chromium alloy, stainless steel, etc. (paragraph 20). No masking is disclosed in conjunction with the coating.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726